Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”), is dated as of April 24, 2012 by and
among Halcón Resources Corporation, a Delaware corporation (“Parent”), Leopard
Sub I, Inc., a Colorado corporation and wholly owned subsidiary of Parent
(“Merger Sub”), and each of the Persons listed on Schedule A hereto (each a
“Stockholder” and, collectively, the “Stockholders”).

WHEREAS, each of the Stockholders is, as of the date hereof, the record and
beneficial owner of that number of shares of Common Stock, par value $0.01 per
share (the “Company Common Stock”), of GeoResources, Inc., a Colorado
corporation (the “Company”), set forth opposite such Stockholder’s name on
Schedule A hereto;

WHEREAS, Parent, Merger Sub and the Company concurrently with the execution and
delivery of this Agreement are entering into an Agreement and Plan of Merger,
dated as of the date hereof (as the same may be amended or supplemented, the
“Merger Agreement”), providing for, among other things, the merger (the
“Merger”) of Merger Sub with and into the Company, and the Company as the
surviving entity to the Merger thereafter merging with and into Leopard Sub II,
LLC, a Delaware limited liability company and wholly owned subsidiary of Parent,
upon the terms and subject to the conditions set forth in the Merger Agreement
(capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Merger Agreement); and

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, and in order to induce Parent and Merger Sub to enter
into the Merger Agreement, the Stockholders have agreed to enter into this
Agreement.

NOW, THEREFORE, in consideration of the execution and delivery by Parent and
Merger Sub of the Merger Agreement and the mutual representations, warranties,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Representations and Warranties of the Stockholders. Each of the
Stockholders hereby represents and warrants to Parent and Merger Sub, severally
and not jointly, as follows:

(a) Such Stockholder is the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) and
unless otherwise indicated, the record owner of the shares of Company Common
Stock (as may be adjusted from time to time pursuant to Section 5 hereof, the
“Shares”) set forth opposite such Stockholder’s name on Schedule A to this
Agreement and such Shares represent all of the shares of Company Common Stock
beneficially owned by such Stockholder as of the date hereof. For purposes of
this Agreement, the term “Shares” shall include any shares of Company Common
Stock issuable to such Stockholder upon exercise or



--------------------------------------------------------------------------------

conversion of any existing right, contract, option, or warrant to purchase, or
securities convertible into or exchangeable for, Company Common Stock
(“Stockholder Rights”) that are currently exercisable or convertible or become
exercisable or convertible and any other shares of Company Common Stock such
Stockholder may acquire or beneficially own during the term of this Agreement.

(b) Such Stockholder has all requisite power and authority and, if an
individual, the legal capacity, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been validly
executed and delivered by such Stockholder and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the other parties hereto,
constitutes the legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except
insofar as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).

(c) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, (i) conflict
with the certificate of incorporation or bylaws or similar organizational
documents of such Stockholder as presently in effect (in the case of a
Stockholder that is a legal entity), (ii) conflict with or violate any judgment,
order, decree, statute, Law, ordinance, rule or regulation applicable to such
Stockholder or by which it is bound or affected, (iii)(A) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, (B) give to any other Person any rights of
termination, amendment, acceleration or cancellation of, or (C) result in the
creation of any pledge, claim, lien, charge, encumbrance or security interest of
any kind or nature whatsoever upon any of the properties or assets of the
Stockholder under, any agreement, contract, indenture, note or instrument to
which such Stockholder is a party or by which it is bound or affected, except
for such breaches, defaults or other occurrences that would not prevent or
materially delay the performance by such Stockholder of any of such
Stockholder’s obligations under this Agreement, or (iv) except for applicable
requirements, if any, of the Exchange Act, the Securities Act of 1933, as
amended (the “Securities Act”), the New York Stock Exchange (the “NYSE”) or the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), require any filing by such Stockholder with, or any permit,
authorization, consent or approval of, any governmental or regulatory authority,
except where the failure to make such filing or obtain such permit,
authorization, consent or approval would not prevent or materially delay the
performance by Stockholder of any of such Stockholder’s obligations under this
Agreement.

(d) The Shares and the certificates representing the Shares owned by such
Stockholder are now and at all times during the term hereof will be held by such
Stockholder, or by a nominee or custodian for the benefit of such Stockholder,
free and clear of all pledges, liens, charges, claims, security interests,

 

2



--------------------------------------------------------------------------------

proxies, voting trusts or agreements, understandings or arrangements or any
other encumbrances whatsoever, except for any such encumbrances or proxies
arising hereunder or under applicable federal and state securities laws or under
the agreements set forth on Schedule B hereto. Such Stockholder owns of record
or beneficially no shares of Company Common Stock other than such Stockholder’s
Shares.

(e) As of the date hereof, neither such Stockholder, nor any of its respective
properties or assets is subject to any order, writ, judgment, injunction,
decree, determination or award that would prevent or delay the consummation of
the transactions contemplated hereby.

(f) Such Stockholder understands and acknowledges that Parent is entering into,
and causing Merger Sub to enter into, the Merger Agreement in reliance upon the
Stockholder’s execution and delivery of this Agreement.

Section 2. Representations and Warranties of Parent and Merger Sub. Parent and
Merger Sub hereby jointly and severally represent and warrant to the
Stockholders as follows:

(a) Each of Parent and Merger Sub is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation. Each of Parent and Merger Sub has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby, and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement. This Agreement has been duly executed and
delivered by each of Parent and Merger Sub and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the other parties hereto,
constitutes the legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each of them in accordance with its terms (except
insofar as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).

(b) The execution and delivery of this Agreement by each of Parent and Merger
Sub does not, and the performance of this Agreement by each of Parent and Merger
Sub will not, (i) conflict with the certificate of incorporation or bylaws or
similar organizational documents of each of Parent and Merger Sub as presently
in effect, (ii) conflict with or violate any judgment, order, decree, statute,
Law, ordinance, rule or regulation applicable to Parent or Merger Sub or by
which either is bound or affected, (iii) (A) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, (B) give to any other Person any rights of
termination, amendment, acceleration or cancellation of, or (C) result in the
creation of any pledge, claim, lien, charge, encumbrance or security interest of
any kind or nature whatsoever upon any of the properties or assets of Parent or
Merger Sub under,

 

3



--------------------------------------------------------------------------------

any agreement, contract, indenture, note or instrument to which Parent or Merger
Sub is a party or by which it is bound or affected, except for such breaches,
defaults or other occurrences that would not prevent or materially delay the
performance by Parent or Merger Sub of their obligations under this Agreement,
or (iv) except for applicable requirements, if any, of the Exchange Act, the
Securities Act, the NYSE or the HSR Act, require any filing by Parent or Merger
Sub with, or any permit, authorization, consent or approval of, any governmental
or regulatory authority, except where the failure to make such filing or obtain
such permit, authorization, consent or approval would not prevent or materially
delay the performance by Parent or Merger Sub of their obligations under this
Agreement.

(c) As of the date hereof, neither Parent or Merger Sub, nor any of their
respective properties or assets is subject to any order, writ, judgment,
injunction, decree, determination or award that would prevent or delay the
consummation of the transactions contemplated hereby.

Section 3. Covenants of the Stockholders. Each of the Stockholders, severally
and not jointly, agrees as follows:

(a) Such Stockholder shall not, except as contemplated by the terms of this
Agreement, and except for the pledge set forth in Schedule B, sell, transfer,
pledge, assign or otherwise dispose of, or enter into any contract, option or
other arrangement (including any profit-sharing arrangement) or understanding
with respect to the sale, transfer, pledge, assignment or other disposition of,
the Shares (including any options or warrants to purchase Company Common Stock)
to any Person other than Merger Sub or Merger Sub’s designee (any such action, a
“Transfer”). For purposes of clarification, the term “Transfer” shall include,
without limitation, any short sale (including any “short sale against the box”),
pledge, transfer, and the establishment of any open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act. Notwithstanding the
foregoing, (i) Transfers of Shares as bona fide gifts, (ii) distributions of
Shares to partners, members, stockholders, subsidiaries, affiliates, affiliated
partnerships or other affiliated entities of the undersigned, (iii) Transfers of
Shares by will or intestacy, and (iv) Transfers of Shares to (A) the
undersigned’s immediate family or (B) a trust, the beneficiaries of which are
the undersigned and/or members of the undersigned’s immediate family, shall not
be prohibited by this Agreement; provided that in the case of any such transfer
or distribution pursuant to clause (i), (ii), (iii) or (iv), each donee or
distributee shall execute and deliver to Parent a valid and binding counterpart
to this Agreement.

(b) Such Stockholder shall not, except as contemplated by the terms of this
Agreement (i) enter into any voting arrangement, whether by proxy, voting
agreement, voting trust, power-of-attorney or otherwise, with respect to the
Shares or (ii) take any other action that would in any way restrict, limit or
interfere with the performance of his/her obligations hereunder or the
transactions contemplated hereby or make any representation or warranty of such
Stockholder herein untrue or incorrect in any material respect.

 

4



--------------------------------------------------------------------------------

(c) Until the Merger is consummated or this Agreement is terminated, except to
the extent specifically permitted by the Merger Agreement, such Stockholder
shall not, and shall use its reasonable best efforts to cause any investment
banker, financial adviser, attorney, accountant or other representative or agent
of such Stockholder not to, directly or indirectly (i) solicit, initiate,
encourage or facilitate any inquiries or the making or submission of any
proposal or offer that constitutes, or could reasonably be expected to lead to,
an Acquisition Proposal, or (ii) participate or engage in any discussions or
negotiations with, or disclose any material nonpublic information relating to
the Company or any of its Subsidiaries, or otherwise cooperate with any Person
concerning an Acquisition Proposal, except to notify such Person as to the
existence of this Agreement. Such Stockholder shall immediately terminate, and
shall use its reasonable best efforts to cause its affiliates to terminate, any
existing discussions or negotiations with any Persons (other than Parent) that
could be reasonably expected to lead to an Acquisition Proposal. Such
Stockholder shall as promptly as practicable (and in any event within 24 hours)
advise Parent of any request for information or inquiry with respect to any
Acquisition Proposal or of any Acquisition Proposal, and within 24 hours of the
receipt thereof, provide to Parent copies of any written materials received in
connection with any of the foregoing, and the identity of the Person making any
such Acquisition Proposal or such request or inquiry and shall keep Parent
reasonably informed of the status of any Acquisition Proposal, and shall provide
to Parent within 24 hours of receipt thereof all written materials received by
it with respect thereto. The Shareholder may satisfy its obligation to provide
notice and information to Parent with respect to an Acquisition Proposal by
arranging for the Company to provide that information to Parent.

(d) At any meeting of Stockholders of the Company called to vote upon the
Merger, the Merger Agreement or any other transaction contemplated by the Merger
Agreement or at any adjournment thereof or in any other circumstances upon which
a vote, consent or other approval (including by written consent) with respect to
such matters is sought, each Stockholder shall vote (or cause to be voted), or
shall consent, execute a consent or cause to be executed a consent in respect
of, such Stockholder’s Shares in favor of the Merger, the adoption by the
Company of the Merger Agreement and the approval of any other transactions
contemplated by the Merger Agreement. At any meeting of Stockholders of the
Company or at any adjournment thereof or in any other circumstances upon which
the Stockholder’s vote, consent or other approval is sought, such Stockholder
shall vote (or cause to be voted) such Stockholder’s Shares against (i) any
merger agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by the Company or
any other Acquisition Proposal with respect to the Company (collectively,
“Alternative Transactions”) or (ii) any amendment of the

 

5



--------------------------------------------------------------------------------

Company’s articles of incorporation or bylaws or other proposal, action or
transaction involving the Company or any of its Subsidiaries, which amendment or
other proposal, action or transaction would in any manner impede, frustrate,
prevent or nullify the Merger, the Merger Agreement or any of the other
transactions contemplated by the Merger Agreement (collectively, “Frustrating
Transactions”).

(e) Such Stockholder agrees to permit Parent and Merger Sub to publish and
disclose in the Proxy Statement and related filings under the securities laws
such Stockholder’s identity and ownership of Shares and the nature of its
commitments, arrangements and understandings under this Agreement and any other
information required by applicable Law.

Section 4. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) Each Stockholder hereby irrevocably grants to, and appoints, Floyd C.
Wilson, and any other individual who shall hereafter be designated by Parent,
such Stockholder’s proxy and attorney-in-fact (with full power of substitution),
for and in the name, place and stead of such Stockholder, to vote such
Stockholder’s Shares, or grant a consent or approval in respect of such Shares,
at any meeting of Stockholders of the Company or at any adjournment thereof or
in any other circumstances upon which their vote, consent or other approval is
sought, in favor of the Merger, the adoption by the Company of the Merger
Agreement and the approval of the other transactions contemplated by the Merger
Agreement and against any Alternative Transaction or Frustrating Transaction.

(b) Each Stockholder represents that any proxies heretofore given in respect of
such Stockholder’s Shares are not irrevocable, and that any such proxies are
hereby revoked.

(c) Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
such Stockholder under this Agreement. Such Stockholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked, subject to Section 7 herein. Such Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. Such irrevocable proxy is executed and intended to
be irrevocable in accordance with applicable Law (including the provisions of
Section 7-107-203 of the Colorado Business Corporation Act). Such irrevocable
proxy shall be valid until the termination of this Agreement pursuant to
Section 7 herein.

Section 5. Adjustments Upon Share Issuances, Changes in Capitalization. In the
event of any change in Company Common Stock or in the number of outstanding
shares of Company Common Stock by reason of a stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange of shares or
other similar

 

6



--------------------------------------------------------------------------------

event or transaction or any other change in the corporate or capital structure
of the Company (including, without limitation, the declaration or payment of an
extraordinary dividend of cash, securities or other property), and consequently
the number of Shares changes or is otherwise adjusted, this Agreement and the
obligations hereunder shall attach to any additional shares of Company Common
Stock, Stockholder Rights or other securities or rights of the Company issued to
or acquired by each of the Stockholders.

Section 6. Further Assurances. Each Stockholder will, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
transfers, assignments, endorsements, consents and other instruments as Parent
or Merger Sub may reasonably request for the purpose of effectively carrying out
the transactions contemplated by this Agreement and to vest the power to vote
such Stockholder’s Shares as contemplated by Section 3 herein.

Section 7. Termination. This Agreement, and all rights and obligations of the
parties hereunder, shall terminate upon the earlier of (a) the Effective Time;
(b) the date upon which the Merger Agreement is terminated pursuant to
Section 7.1 thereof, or (c) with respect to any Stockholder, upon its delivery
of written notice of termination to Parent following any amendment to the Merger
Agreement to decrease the Merger Consideration or otherwise alter the Merger
Agreement in a manner adverse to the Stockholder in any material respect unless
such amendment has been consented to by stockholder in writing prior to such
amendment. Notwithstanding the foregoing, Sections 7, 8 and 9 shall survive any
termination of this Agreement.

Section 8. Action in Stockholder Capacity Only. No Person executing this
Agreement who is or becomes during the term hereof a director or officer of the
Company makes any agreement or understanding herein in his or her capacity as
such director or officer. Each Stockholder signs solely in his or her capacity
as the record holder and beneficial owner of, or the trustee of a trust whose
beneficiaries are the beneficial owners of, such Stockholder’s Shares and
nothing herein shall limit or affect any actions taken by or fiduciary duties
of, a Stockholder or any of its affiliates, in his or her capacity as an officer
or director of the Company to the extent permitted by the Merger Agreement and
applicable law.

Section 9. Miscellaneous.

(a) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties without the prior
written consent of the other parties, except that Merger Sub may assign, in its
sole discretion, any or all of its rights, interests and obligations hereunder
to Parent or to any direct or indirect wholly owned subsidiary of Parent.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns. Each Stockholder agrees that this Agreement and the obligations of
such Stockholder hereunder shall attach to such Stockholder’s Shares and shall
be binding upon any Person or entity to which legal or beneficial ownership of
such Shares shall pass, whether by operation of law or otherwise, including
without limitation such Stockholder’s heirs, guardians, administrators or
successors.

 

7



--------------------------------------------------------------------------------

(b) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated thereby shall be paid by the party incurring
such expenses.

(c) Amendments. This Agreement may be amended vis-à-vis Parent and a Stockholder
by an instrument in writing signed by Parent and the applicable Stockholder and
in compliance with applicable Law.

(d) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly given if delivered personally, mailed by registered or
certified mail (return receipt requested), delivered by Federal Express or other
nationally recognized overnight courier service or sent via facsimile to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

(i) if to Parent, addressed to it at:

Halcón Resources Corporation

1000 Louisiana Street, Suite 6700

Houston, Texas 77002

Attention: Floyd C. Wilson, Chairman, President and CEO

Fax: 832-538-0220

with a copy to (which shall not constitute notice):

Thompson & Knight LLP

333 Clay Street, Suite 3300

Houston, Texas 77002

Attention: William T. Heller IV

Fax: 713-654-1871

and

(ii) if to a Stockholder, to the address set forth under the name of such
Stockholder on Schedule A hereto

with a copy to (which shall not constitute notice):

Bodman PLC

6th Floor at Ford Field

1901 St. Antoine Street

Detroit, Michigan 48226

Attention: Christopher J. Dine

Fax: 313-393-7579

 

8



--------------------------------------------------------------------------------

Jones & Keller, P.C.

1999 Broadway, Suite 3150

Denver, Colorado 80202

Attention: Reid A. Godbolt

Fax: 303-573-8133

(e) Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless a contrary intention appears, (i) the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Section or other
subdivision and (ii) reference to any Section means such Section hereof. No
provision of this Agreement shall be interpreted or construed against any party
hereto solely because such party or its legal representative drafted such
provision.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall be considered
one and the same agreement. Delivery of an executed counterpart signature page
of this Agreement by facsimile is as effective as executing and delivering this
Agreement in the presence of the other parties.

(g) Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, between the parties, or any of them, with respect to the subject matter
hereof, and except as otherwise expressly provided herein, is not intended to
confer upon any other Person any rights or remedies hereunder.

(h) Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury. This
Agreement shall be governed by, and construed in accordance with, the Laws of
the State of Delaware, without regard to laws that may be applicable under
conflicts of laws principles. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby shall
be brought in the state courts of the State of Delaware (or, if such courts do
not have jurisdiction or do not accept jurisdiction, in the United States
District Court located in the State of Delaware), (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding, and
(iii) waives any objection that such party may have to the laying of venue of
any such suit, action or proceeding in any such court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9(d). Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

 

9



--------------------------------------------------------------------------------

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9(h).

(i) Specific Performance. The parties to this Agreement agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms of this Agreement and that Parent and
Merger Sub shall be entitled to specific performance of the terms of this
Agreement in addition to any other remedy at Law or equity.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

(k) Several Liability. Each party to this Agreement enters into this Agreement
solely on its own behalf, each such party shall solely be severally liable for
any breaches of this Agreement by such party and in no event shall any party be
liable for breaches of this Agreement by any other party hereto.

(l) Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, agent, attorney, representative or
affiliate of any Stockholder hereto or of any of their respective affiliates
shall have any liability (whether in contract or in tort) for any obligations or
liabilities of such party arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby provided, however, that nothing in this
Section (l) shall limit any liability of any Stockholder hereto for its breaches
of the terms and conditions of this Agreement.

 

10



--------------------------------------------------------------------------------

(m) Waiver. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable law.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

HALCÓN RESOURCES CORPORATION By:  

/s/ Floyd C. Wilson

Name:   Floyd C. Wilson Title:   Chairman, President and Chief Executive  
Officer LEOPARD SUB I, INC. By:  

/s/ Floyd C. Wilson

Name:   Floyd C. Wilson Title:   President and Chief Executive Officer

SIGNATURE PAGE TO

VOTING AGREEMENT



--------------------------------------------------------------------------------

VOTING AGREEMENT

STOCKHOLDER SIGNATURE PAGE

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

STOCKHOLDERS:

/s/ Robert J. Anderson

Name:   Robert J. Anderson

Address:   110 Cypress Station Drive   Suite 220   Houston, TX 77090-1629
NFS/FMTC IRA FBO ROBERT J. ANDERSON

By:  

/s/ Robert J. Anderson

Name:   Robert J. Anderson Title:   Trustee

Address:   110 Cypress Station Drive   Suite 220   Houston, TX 77090-1629

SIGNATURE PAGE TO VOTING AGREEMENT

ANDERSON and AFFILIATES



--------------------------------------------------------------------------------

VOTING AGREEMENT

STOCKHOLDER SIGNATURE PAGE

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

STOCKHOLDERS:

/s/ Howard E. Ehler

Name:   Howard E. Ehler

Address:   110 Cypress Station Drive   Suite 220   Houston, TX 77090-1629

NFS/FMTC IRA FBO HOWARD E. EHLER By:  

/s/ Howard E. Ehler

Name:   Howard E. Ehler Title:   Trustee

Address:   110 Cypress Station Drive   Suite 220   Houston, TX 77090-1629

SIGNATURE PAGE TO VOTING AGREEMENT

EHLER and AFFILIATES



--------------------------------------------------------------------------------

VOTING AGREEMENT

STOCKHOLDER SIGNATURE PAGE

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

STOCKHOLDERS:

/s/ Frank A. Lodzinski

Name:   Frank A. Lodzinski

Address:   110 Cypress Station Drive   Suite 220   Houston, TX 77090-1629

AZURE ENERGY, LLC By:  

/s/ Frank A. Lodzinski

Name:   Frank A. Lodzinski Title:   President

Address:   110 Cypress Station Drive   Suite 220   Houston, TX 77090-1629

SIGNATURE PAGE TO VOTING AGREEMENT

LODZINSKI and AFFILIATES



--------------------------------------------------------------------------------

VOTING AGREEMENT

STOCKHOLDER SIGNATURE PAGE

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

STOCKHOLDERS:

/s/ Timothy D. Merrifield

Name:   Timothy D. Merrifield

Address:   110 Cypress Station Drive   Suite 220   Houston, TX 77090-1629

NFS/FMTC IRA FBO TIMOTHY D. MERRIFIELD

By:  

/s/ Timothy D. Merrifield

Name:   Timothy D. Merrifield Title:   Trustee

Address:   110 Cypress Station Drive   Suite 220   Houston, TX 77090-1629

SIGNATURE PAGE TO VOTING AGREEMENT

MERRIFIELD and AFFILIATES



--------------------------------------------------------------------------------

VOTING AGREEMENT

STOCKHOLDER SIGNATURE PAGE

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

STOCKHOLDER:

/s/ Francis M. Mury

Name:   Francis M. Mury

Address:   110 Cypress Station Drive   Suite 220   Houston, TX 77090-1629

SIGNATURE PAGE TO VOTING AGREEMENT

FRANCIS M. MURY



--------------------------------------------------------------------------------

VOTING AGREEMENT

STOCKHOLDER SIGNATURE PAGE

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

STOCKHOLDERS:

/s/ Michael A. Vlasic

Name:   Michael A. Vlasic

Address:   38710 Woodward   Suite 110   Bloomfield Hills, MI 48304

VILLCo ENERGY, L.L.C.

By:  

/s/ Michael A. Vlasic

Name:   Michael A. Vlasic Title:   Executive Manager of VILLCo   Management,
L.L.C., which is the Manager   of VILLCo Services, L.L.C., which is the  
Manager of VILLCo Energy, L.L.C.

Address:   38710 Woodward   Suite 110   Bloomfield Hills, MI 48304110 Cypress

SIGNATURE PAGE TO VOTING AGREEMENT

VLASIC and AFFILIATES



--------------------------------------------------------------------------------

VOTING AGREEMENT

STOCKHOLDER SIGNATURE PAGE

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

STOCKHOLDERS:

/s/ Jay F. Joliat

Name:   Jay F. Joliat

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

SIGN OF THE BEEFCARVER, INC.

By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   CEO and Treasurer

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

JOLIAT ENTERPRISES, L.L.C.

By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   CEO and Managing Member

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

JOLIAT & COMPANY

By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   CEO and President

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

SIGNATURE PAGE TO VOTING AGREEMENT

JOLIAT and AFFILIATES



--------------------------------------------------------------------------------

JOLIAT & COMPANY, INC. DEFINED BENEFIT PENSION TRUST By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   Administrator

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

J.F. JOLIAT IRREVOCABLE TRUST II

By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   Trustee

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

MARK JOLIAT IRREVOCABLE INS. TRUST

By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   Trustee

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

JAY JOLIAT ROTH IRA

By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   Trustee

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

MARY JOLIAT ROTH IRA

By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   Trustee

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

SIGNATURE PAGE TO VOTING AGREEMENT

JOLIAT and AFFILIATES



--------------------------------------------------------------------------------

J.F. JOLIAT REV LIVING TRUST

By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   Trustee

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

J.F. JOLIAT IRREVOCABLE TRUST

By:  

/s/ Jay F. Joliat

Name:   Jay F. Joliat Title:   Trustee

Address:   36801 Woodward Avenue   Suite 301   Birmingham, MI 48009

SIGNATURE PAGE TO VOTING AGREEMENT

JOLIAT and AFFILIATES



--------------------------------------------------------------------------------

SCHEDULE A

OWNERSHIP OF SHARES

 

Name and Address of Stockholder

   Number of
Shares of
Company
Common
Stock      Options      RSUs  

Robert J. Anderson

110 Cypress Station Drive

Suite 220

Houston, TX 77090-1629

     37,339         43,750         35,000   

NFS/FMTC IRA FBO Robert J. Anderson

110 Cypress Station Drive

Suite 220

Houston, TX 77090-1629

     21,304         —           —     

Howard E. Ehler

110 Cypress Station Drive

Suite 220

Houston, TX 77090-1629

     38,568         38,888         27,000   

NFS/FMTC IRA FBO Howard E. Ehler

110 Cypress Station Drive

Suite 220

Houston, TX 77090-1629

     4,261         —           —     

Frank A. Lodzinski

110 Cypress Station Drive

Suite 220

Houston, TX 77090-1629

     192,285         222,224         50,000   

Azure Energy, LLC

110 Cypress Station Drive

Suite 220

Houston, TX 77090-1629

     361,445         —           —     

Timothy D. Merrifield

110 Cypress Station Drive

Suite 220

Houston, TX 77090-1629

     84,848         35,000         31,000   



--------------------------------------------------------------------------------

Name and Address of Stockholder

   Number of
Shares of
Company
Common
Stock      Options      RSUs  

NFS/FMTC FBO Timothy D. Merrifield

110 Cypress Station Drive

Suite 220

Houston, TX 77090-1629

     18,296         

Francis M. Mury

110 Cypress Station Drive

Suite 220

Houston, TX 77090-1629

     77,776         50,000         31,000   

Michael A. Vlasic

38710 Woodward

Suite 110

Bloomfield Hills, MI 48304

     750         40,000         2,250   

VILLCo Energy, LLC

38710 Woodward

Suite 110

Bloomfield Hills, MI 48304

     2,986,893         —           —     

Jay F. Joliat

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     —           40,000         2,250   

Sign of the Beefcarver, Inc.

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     105,000         —           —     

Joliat Enterprises, L.L.C.

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     72,500         —           —     

Joliat & Company

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     36,000         —           —     



--------------------------------------------------------------------------------

Name and Address of Stockholder

   Number of
Shares of
Company
Common
Stock      Options      RSUs  

Joliat & Company, Inc. Defined Benefit Pension Trust

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     16,900         —           —     

J.F. Joliat Irrevocable Trust II

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     9,091         —           —     

Mark Joliat Irrevocable Ins. Trust

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     28,000         —           —     

Jay Joliat Roth IRA

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     6,690         —           —     

Mary Joliat Roth IRA

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     8,066         —           —     

J.F. Joliat Rev Living Trust

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     165,940         —           —     

J.F. Joliat Irrevocable Trust

36801 Woodward Avenue

Suite 301

Birmingham, MI 48009

     117,690         —           —     



--------------------------------------------------------------------------------

SCHEDULE B

LIST OF AGREEMENTS

VILLCo Energy’s shares of GeoResources Inc. are pledged to Comerica Bank as
security for a VILLCo Energy guaranty of Vlasic Investments, LLC’s line of
credit with Comerica Bank.